OPINION OF THE COURT
PER CURIAM.
Elijah Williams appeals from the District Court’s denial of his motion for a new trial in his strict liability tort action against Appellees arising from a construction accident. As the parties are well aware of the history of these proceedings and the facts involved, we need not repeat them here.
Williams raises essentially one issue on appeal. He asserts that the District Court erroneously failed to instruct the jury of the “heeding presumption,” which would have informed the jury that the accident machine’s operator would have obeyed an adequate warning had it been placed on the machine. Williams claims that this omission was prejudicial to his case and thus warrants the grant of a new trial.
‘We exercise plenary review in determining whether jury instructions misstated an applicable legal standard.” Fuentes v. Wagner, 206 F.3d 335, 346 n. 14 (3d Cir. 2000) (citing Parks v. AlliedSignal, Inc., 113 F.3d 1327, 1330 (3d Cir.1997)).
Appellees argue that Williams’s argument has been waived because he did not timely object to the District Court’s failure to instruct the jury of the “heeding presumption.” To preserve an objection to a failure to instruct a jury on an issue, a party must assert the objection, stating distinctly the matter objected to and the grounds for the objection, before the jury retires to consider its verdict; a party that fads timely to challenge a trial court’s jury instructions is deemed to have waived such a challenge. Alexander v. Riga, 208 F.3d 419, 426 (3d Cir.2000). In this case, Williams failed to assert an objection to the District Court’s decision not to instruct the jury of the “heeding presumption” until after jury began deliberations. He thus waived this objection.
*34Accordingly, we need not reach the merits of Williams’s appeal. The judgment of the District Court is affirmed.